         Case 4:19-cv-00779-BRW Document 22 Filed 05/18/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD GILLIAM                                                                      PLAINTIFF
#209415

VS.                           Case No. 4:19-cv-00779-BRW-JTR

KEVIN SMITH, Jail Administrator/Deputy,
Lonoke County Detention Facility, et al.                                         DEFENDANTS


                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.

       IT IS SO ORDERED this 18th day of May, 2021.



                                             Billy Roy Wilson__________________
                                             UNITED STATES DISTRICT JUDGE
